Exhibit 10.19

 

[g412031mki001.gif]

 

REVISED

 

May 9, 2017

 

Mr. Brian Grow

 

Dear Brian,

 

This is to formally confirm the offer extended and your acceptance of the
position, Chief Commercial Officer. You will report to Gary Gillheeney,
President and CEO. Your effective date in this position is January 1, 2017. The
details of your offer are as follows:

 

·                  Salary. You will receive a bi-weekly salary of $10,258.43
which is $266,719.18 on an annualized basis and will be subject to an annual
review based on merit. This is an exempt position.

 

·                  Short-Term Incentive. You will be eligible for an annual
target bonus of up to $132,000 based on a combination of 75% MBO and the
remaining 25% will be incentive based compensation.

 

·                  Benefits. You will continue to be eligible to participate in
all of the benefit programs. In addition you will continue to earn five
(5) weeks vacation.

 

·                  Stock Options. The Board of Directors of the Company has
approved a grant of 50,000 stock options at a strike price of $7.01. The options
will vest over five years starting on 12/31/2017. One-fifth (20%) will vest on
each of the following dates: December 31, 2017; December 31, 2018; December 31,
2019; December 31, 2020 and December 31, 2021.

 

The Board of Directors has granted you an additional 30,000 shares, at a strike
price of $7.01, ratable annual vest over five (5) years starting on January 1,
2018.

 

·                  Invention, Non-Disclosure and Non-Competition Agreement. You
will be required to execute and deliver to the Company the attached standard
form of Invention, Non-Disclosure and Non-Competition Agreement, which contains
provisions, relating to inventions, proprietary information and non-competition.
Your signature will be required on the document’s last page and needs to be
returned along with a signed copy of this letter.

 

150 Dan Road · Canton, MA 02021 · www.organogenesis.com · 1-888-HEAL-2DAY

 

--------------------------------------------------------------------------------



 

·                 Employment At Will. Our company adheres to the policy of
employment-at-will, which means that the relationship between an individual and
Organogenesis may be terminated with or without cause, by either party at any
time for any reason.

 

If the foregoing accurately sets forth our mutual understanding with respect to
your employment with the Company, please sign this letter to indicate acceptance
of this promotion and return it to me within two days by email.

 

 

ACCEPTED:

 

Sincerely,

 

 

 

 

 

 

/s/ Brian Grow

5-9-17

 

/s/ Phyllis M. Howard

Brian Grow

Date

 

Phyllis M. Howard

 

 

 

Senior Manager Human Resources

 

Attachments

 

Cc: Gary Gillheeney

 

--------------------------------------------------------------------------------